 



Exhibit 10.4
AGREEMENT
THIS AGREEMENT (“Agreement”) is made as of the 31st day of July, 2006, between
J0-ANN STORES, INC., an Ohio corporation (the “Company”), and Travis Smith
(“Executive”).
The Company is entering into this Agreement in recognition of the importance of
Executive’s services to the continuity of management of the Company and based
upon its determination that it will be in the best interests of the Company to
encourage Executive’s continued attention and dedication to Executive’s duties
as a general matter and in the potentially disruptive circumstances of a
possible Change of Control of the Company. (As used in this Agreement, the term
“Change of Control” and certain other capitalized terms have the meanings
ascribed to them in Section 17 at the end of this Agreement.)
The Company and Executive agree, effective as of the date first set forth above
(the “Effective Date”), as follows:
1. Severance Benefits Upon Certain Terminations Occurring Before a Change of
Control. If, before the occurrence of a Change of Control, Executive’s
employment with the Company is terminated (a) by the Company without Cause, or
(b) by Executive for Good Reason, Executive shall be entitled to the following
as Severance Benefits:
     (a) The Company shall pay Executive an amount equal to Executive’s Base
Salary for eighteen (18) months payable in consecutive bi-weekly installments at
the same times and in the same amounts as if Executive had remained in the
employ of the Company and had continued to earn Executive’s Base Salary for such
eighteen (18) month period.
     (b) The Company shall continue to provide Executive with the welfare
benefits of medical insurance, dental insurance, and group term life insurance
for the eighteen (18) months following the Termination Date, except that
     (i) the Company may stop providing medical insurance and dental insurance
coverage earlier if and when Executive accepts full time employment with a
subsequent employer that generally makes medical insurance available to its
executives and Executive is eligible for that coverage with the subsequent
employer; and
     (ii) the Company may stop providing group term life insurance earlier if
and when Executive accepts full time employment with a subsequent employer and
that employer provides Executive with group term life insurance coverage.

1



--------------------------------------------------------------------------------



 



     (iii) If the Termination Date occurs during a fiscal year in which a bonus
was earned under any Company sponsored bonus plan, the Executive will be
entitled to a pro-rata portion of that fiscal year’s bonus based on the
attainment of the performance metrics. This pro-rata bonus will be paid at its
normal time at the end of the fiscal year.
The benefits to be provided by the Company pursuant to this paragraph shall be
provided to Executive at the same cost to Executive, and at the same coverage
level, as is applicable to continuing executives in comparable positions from
time to time during the period the benefits are continued.
     (c) The initial 50,000 stock options granted to Executive in connection
with his initial employment will become fully exercisable as of the date the
Executive’s employment with the Company is terminated (to the extent that such
options remain outstanding as of the termination date), and all restrictions and
conditions applicable to the initial 40,000 restricted shares granted to
Executive in connection with his initial employment will be deemed to have been
satisfied as of the date of the Executive’s termination. With respect to all
subsequent equity awards, the provisions of the granting instruments and
relevant company plans shall be applicable.
2. Change of Control Severance Benefits Upon Certain Terminations Occurring
After a Change of Control. If, after the occurrence of a Change of Control,
Executive’s employment with the Company is terminated (a) by the Company without
Cause, or (b) by Executive for Good Reason, Executive shall be entitled to the
following as Change of Control Severance Benefits:
     (a) The Company shall make a lump sum cash payment to Executive, not later
than ten business days after the Termination Date, in an amount equal to three
times the sum of (i) Executive’s Base Salary plus (ii) the greater of
(A) Executive’s average annual bonus earned over the three full fiscal years of
the Company ended before the Termination Date, or (B) Executive’s target annual
bonus established for the bonus plan year in which the Termination Date occurs.
If Executive has been employed by the Company for fewer than three (3) but at
least one (1) full fiscal year of the Company ended before the Termination Date,
the average of the bonuses earned in the two (2) full fiscal years of the
Company ended before the Termination Date, or the amount of the bonus earned in
the one full fiscal year of the Company ended before the Termination Date, as
the case may be, shall be substituted for the average referred to in (A) above.
     (b) If the Termination Date occurs after the end of a bonus year under any
Company sponsored bonus plan and before the bonus with respect to that bonus
year has been paid, the Company shall pay to Executive, not later than ten
business days after the Termination Date, an amount equal to the bonus for that
bonus year to which Executive would have been entitled had the bonus plan for
that bonus year remained in effect without any change and had Executive

2



--------------------------------------------------------------------------------



 



remained in the employ of the Company through the date on which bonuses for that
bonus year were paid.
     (c) The Company shall make a lump sum cash payment to Executive, not later
than ten business days after the Termination Date, in an amount equal to the
greater of (i) Executive’s unpaid targeted annual bonus, established for the
bonus year in which the Termination Date occurs, multiplied by a fraction, the
numerator of which is the number of days Executive was employed by the Company
in the bonus year through the Termination Date, and the denominator of which is
365, or (b) the bonus amount specifically guaranteed to Executive for that bonus
year under any other agreement between the Company and Executive.
     (d) The Company shall continue to provide Executive with the welfare
benefits of medical insurance, dental insurance, and group term life insurance
through the third anniversary of the Termination Date, except that
     (i) the Company may stop providing medical insurance and dental insurance
coverage earlier if Executive accepts full time employment with a subsequent
employer that generally makes medical insurance available to its executives and
Executive is eligible for that coverage with the subsequent employer; and
     (ii) the Company may stop providing group term life insurance earlier if
Executive accepts full time employment with a subsequent employer and that
employer provides Executive with group term life insurance coverage.
     (e) The benefits to be provided by the Company pursuant to this paragraph
shall be provided to Executive at the same cost to Executive, and at the same
coverage level, as in effect as of the Termination Date.
     (f) All stock options granted to Executive then outstanding will become
fully exercisable as of the date of the Change of Control, and all restrictions
and conditions applicable to restricted stock granted to Executive will be
deemed to have been satisfied as of the date of the Change of Control.
3. Earned But Unpaid Base Salary and Accrued Paid Time Off Pay Payable Upon Any
Termination of Employment; Treatment of Long-Term Incentive Awards. Upon any
termination of Executive’s employment for any reason and at any time, the
Company shall pay to Executive (or, where appropriate, to Executive’s
Beneficiary), not later than ten days after the Termination Date, (a) all earned
but unpaid Base Salary through the Termination Date, and (b) an amount equal to
the aggregate dollar value of all paid time off earned but not taken by
Executive (“Accrued Paid Time Off Pay”) before the Termination Date. In
addition, upon any termination of Executive’s employment, all outstanding
long-term incentive awards shall be subject to the treatment provided under the
applicable long-term incentive plan of the Company except as explicitly provided
otherwise in this Agreement. .

3



--------------------------------------------------------------------------------



 



4. Termination Due to Retirement, Disability, or Death. If Executive’s
employment is terminated due to Retirement, Disability, or death while this
Agreement remains in effect (whether before or after the occurrence of a Change
of Control), neither Executive nor Executive’s Beneficiaries will be entitled to
Severance Benefits or Change of Control Severance Benefits under either of
Sections 1 or 2 but Executive or Executive’s Beneficiaries, as appropriate, will
be entitled to the payments provided for in Section 3and to such benefits as may
be provided under the terms of the Company’s disability, retirement, survivor’s
benefits, insurance, and other applicable plans and programs of the Company then
in effect.
5. Termination for Cause or by Executive other than for Good Reason. If
Executive’s employment is terminated either by the Company for Cause or by
Executive other than for Good Reason while this Agreement remains in effect
(whether before or after the occurrence of a Change of Control) and Section 6
does not apply, neither Executive nor Executive’s Beneficiaries will be entitled
to Severance Benefits or Change of Control Severance Benefits under either of
Sections 1 or 2 but Executive or Executive’s Beneficiaries, as appropriate, will
be entitled to the payments provided for in Section 3and the Company shall pay
to Executive such other amounts to which Executive is entitled under any
compensation plans of the Company, at the time such payments are due. Except as
provided in this Section 5, the Company shall have no further obligations to
Executive under this Agreement.
6. Special Provision Applicable Only if Executive is Terminated both in Advance
of and in Contemplation of a Change of Control. If Executive is terminated by
the Company (a) in contemplation of and not more than six full calendar months
before the occurrence of a Change of Control, and (b) under circumstances such
that if the termination had occurred immediately after that Change of Control
Executive would have been entitled to Change of Control Severance Benefits under
Section 2 above, then the Company shall pay and provide to Executive all of the
amounts and benefits specified in Section 2, reduced by such amounts and such
benefits, if any, that the Company has otherwise paid and provided to Executive
pursuant to Section 1 above. The Company shall make any cash payment required
pursuant to this Section 6 within ten days of the occurrence of the Change of
Control.
7. Change of Control Ignored if Employment Continues for More than Two Years
Thereafter. If Executive’s employment continues for more than two years
following the occurrence of any Change of Control, that particular Change of
Control will deemed never to have occurred for purposes of this Agreement.
8. Term of Agreement, Right to Severance Benefits Upon Determination by Company
Not to Renew.
          8.1. Term. This Agreement shall be effective as of the Effective Date
and shall thereafter apply to any termination of Executive’s employment
occurring on or before July 31, 2009. Unless this Agreement is earlier
terminated pursuant to its

4



--------------------------------------------------------------------------------



 



terms, on July 31, 2009 and on July 31 of each succeeding year thereafter (a
“Renewal Date”), the term of this Agreement shall be automatically extended for
an additional year unless either party has given notice to the other, at least
one year in advance of that Renewal Date, that the Agreement shall not apply to
any termination of Executive’s employment occurring after that Renewal Date.
          8.2. Right to Severance Benefits. If the Company gives Executive
notice that this Agreement shall not apply to any termination of Executive’s
employment occurring after a particular Renewal Date, Executive shall have the
right to terminate Executive’s employment at any time during the first three
months of the final year during which this Agreement is thereafter scheduled to
be effective (e.g., if the Company gives notice that the Agreement is not to
apply to any termination after July 31, 2009, at any time during the months of
August, September, and October 2008) and Executive shall thereupon be entitled
to receive Severance Benefits to the same extent as if all of the conditions to
Executive’s right to receive Severance Benefits under Section 2 had been
satisfied.
9. Excise Tax.
If there is any conflict between the provisions of this Section 9 and any other
provision of this Agreement regarding payments to be made or benefits to be
provided to Executive under this Agreement following a Change of Control, the
provisions of this Section 9 shall govern.
          9.1. Acknowledgement. The Company and Executive acknowledge that,
following a Change of Control, one or more payments or distributions to be made
by the Company to or for the benefit of Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement, under some
other plan, agreement, or arrangement, or otherwise, and including, without
limitation, any income recognized by Executive upon exercise of an option
granted by the Company to acquire Common Shares issued by the Company) (a
“Payment”) may be determined to be an Excess Parachute Payment that is not
deductible by the Company for federal income tax purposes and with respect to
which Executive will be subject to an excise tax because of Sections 280G and
4999, respectively, of the Code (hereinafter referred to respectively as
“Section 280G” and “Section 4999”).
          9.2. Procedure. If Executive’s employment is terminated after a Change
of Control occurs, the Accounting Firm, which, subject to any inconsistent
position asserted by the Internal Revenue Service, shall make all determinations
required to be made under this Section 9, shall determine (a) the maximum amount
of Parachute Payments that Executive may receive without becoming subject to the
excise tax imposed by Section 4999 and without the Company suffering a loss of
deduction under Section 280G (this maximum amount being the “280G Limit”) and
(b) whether, if all Payments were made without regard to this Section 9, any
Payment would be an Excess Parachute Payment. The Accounting Firm shall
communicate its determination, together with detailed supporting calculations,
to the Company and to Executive within 30 days after the Termination Date or
such earlier time as is

5



--------------------------------------------------------------------------------



 



requested by the Company. The Company and Executive shall cooperate with each
other and the Accounting Firm and shall provide necessary information so that
the Accounting Firm may make all such determinations. The Company shall pay all
of the fees of the Accounting Firm for services performed by the Accounting Firm
as contemplated in this Section 9.
          9.3. Reduction or Gross Up if Payments Would Constitute Excess
Parachute Payments. If any Payment would, if made without regard to this
Section 9, constitute an Excess Parachute Payment, either (a) the payments to be
made to Executive under this Agreement without regard to this Section 9 shall be
reduced as provided in Section 9.4, or (b) the Company shall make all of the
payments to be made to Executive under all of the provisions of this Agreement
other than this Section 9 and, in addition, the Company shall make the Gross Up
Payments specified in Section 9.5.
          9.4. Reduction in Payments if Aggregate Parachute Payments Would
Otherwise not Exceed 110% of 280G Limit. If the aggregate value of all Parachute
Payments does not exceed 110% of the 280G Limit, the payments to be made to
Executive under this Agreement shall be reduced, but not below zero, by such
amount so that the aggregate value of the Parachute Payments actually made to
Executive will be One Dollar ($1.00) less than the 280G Limit.
          9.5. Gross Up Payment if Aggregate Parachute Payments Exceed 110% of
280G Limit. If the aggregate value of all Parachute Payments exceeds 110% of the
280G Limit and Executive is therefore subject to the excise tax under
Section 4999 on Excess Parachute Payments received (the “Excise Tax”), the
Company shall, in addition to making all other Payments to Executive, make
additional payments (“Gross Up Payments”) to Executive, from time to time and at
the same time as Parachute Payments are made to Executive, in such lump sum
amount or amounts as are sufficient, from time to time, to place Executive in
the same net after tax position that Executive would have been in if
(a) Executive had to bear (without any Gross Up Payment under this Section 9.5)
the Excise Tax with respect to 10% of all Parachute Payments received by
Executive, (b) the Excise Tax did not otherwise apply to any Payments, and
(c) Executive had not incurred any interest charges or penalties with respect to
the imposition any portion of the Excise Tax. For purposes of this Section 9,
all payments received by Executive from the Company (whether under this
Agreement or otherwise and including all Gross Up Payments received by
Executive) shall be deemed to be subject to Federal and state tax at the highest
marginal tax rates applicable to Executive in the year in which the Gross Up
Payment is made.
          9.6. Imposition of Excise Tax Following Reduction of Payments
Prescribed by Section 9.4. If, notwithstanding a reduction of payments to
Executive under this Agreement as contemplated by Section 9.4, it is ultimately
determined by a court or pursuant to a final determination by the Internal
Revenue Service that any payment received by Executive is an Excess Parachute
Payment and Executive is therefore obligated to pay Excise Tax with respect to
any Payments, the Company

6



--------------------------------------------------------------------------------



 



shall make Gross Up Payments to Executive from time to time, in such lump sum
amount or amounts as are sufficient, from time to time, to place Executive in
the same net after tax position that Executive would have been in if no such
Payments constituted Excess Parachute Payments subject to the Excise Tax, the
reduction of Parachute Payments prescribed by Section 9.4 had been made exactly
as intended (i.e., to the extent but only to the extent necessary to avoid the
Excise Tax), and Executive had not incurred any interest charges or penalties
with respect to the imposition of any Excise Tax.
          9.7. Imposition of Additional Excise Tax Following Payment of Gross Up
Prescribed by Section 9.5. If the Internal Revenue Service determines that any
Payment gives rise, directly or indirectly, to liability on the part of
Executive for the Excise Tax (and/or any penalties and/or interest with respect
to any Excise Tax) in excess of the amount, if any, previously determined by the
Accounting Firm, the Company shall make further additional cash payments to
Executive not later than the due date of any payment indicated by the Internal
Revenue Service with respect to these matters, in such amounts as are necessary
to put Executive in the same position, after payment of all federal and state
taxes (whether income taxes, Excise Taxes, or other taxes) and any and all
penalties and interest with respect to any such taxes, as Executive would have
been in if the Accounting Firm had anticipated the later determination by the
Internal Revenue Service and the Company had made appropriate Gross Up Payments
to the extent contemplated by Section 9.5 in the first instance.
          9.8. Potential Contest by the Company of Internal Revenue Service
Determination. If the Company desires to contest any determination by the
Internal Revenue Service with respect to the amount of Excise Tax, Executive
shall, upon receipt from the Company of an unconditional written undertaking to
indemnify and hold Executive harmless (on an after tax basis) from any and all
adverse consequences that might arise from the contesting of that determination,
cooperate with the Company in that contest at the Company’s sole expense.
Nothing in this Section 9.8 shall require Executive to incur any expense other
than expenses with respect to which the Company has paid to Executive sufficient
sums so that after the payment of the expense by Executive and taking into
account the payment by the Company with respect to that expense and any and all
taxes that may be imposed upon Executive as a result of Executive’s receipt of
that payment, the net effect is no cost to Executive. Nothing in this
Section 9.8 shall require Executive to extend the statute of limitations with
respect to any item or issue in Executive’s tax returns other than, exclusively,
the Excise Tax. If, as the result of the contest of any assertion by the
Internal Revenue Service with respect to Excise Tax, Executive receives a refund
of Excise Tax previously paid and/or any interest with respect thereto,
Executive shall promptly pay to the Company such amount as will leave Executive,
net of the repayment and all tax effects, in the same position, after all taxes
and interest, that he would have been in if the refunded Excise Tax had never
been paid.
10. Outplacement Assistance. Following a termination of employment in which
Severance Benefits or Change of Control Severance Benefits are payable hereunder

7



--------------------------------------------------------------------------------



 



the Company shall provide Executive with outplacement services obtained by the
Company at its cost and commensurate with the outplacement services typically
provided by the Company to Executives who left the employ of the Company before
the Effective Date of this Agreement until Executive obtains subsequent
employment or self employment.
11. The Company’s Payment Obligation.
          11.1. Payment Obligations Absolute. The Company’s obligation to make
the payments and provide the benefits provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances, including,
without limitation, any offset, counterclaim, recoupment, defense, or other
right which the Company may have against Executive or anyone else. All amounts
payable by the Company hereunder shall be paid without notice or demand. Each
and every payment made hereunder by the Company shall be final, and the Company
shall not seek to recover all or any part of such payment from Executive or from
whomsoever may be entitled thereto, for any reasons whatsoever.
          11.2. No Mitigation. Executive shall not be obligated to seek other
employment in mitigation of the amounts payable or benefits to be provided under
any provision of this Agreement, and the obtaining of any such other employment
shall in no event effect any reduction of the Company’s obligations to make the
payments or provide any benefits as required under this Agreement, except to the
limited extent provided above in cases where a subsequent employer provides
medical, dental and/or group term life insurance coverage.
          11.3. Source of Payments and Benefits. All payments under this
Agreement shall be made solely from the general assets of the Company (or from a
grantor trust, if any, established by the Company for purposes of making
payments under this Agreement and other similar agreements), and Executive shall
have the rights of an unsecured general creditor of the Company with respect
thereto.
12. Legal Remedies.
          12.1. Payment of Legal Fees. Unless prohibited by law, the Company
shall pay all legal fees, costs of arbitration and/or litigation, prejudgment
interest, and other expenses incurred in good faith by Executive as a result of
the Company’s refusal to provide the Severance Benefits or Change of Control
Severance Benefits to which Executive deems Executive to be entitled under this
Agreement, as a result of the Company’s contesting the validity, enforceability,
or interpretation of this Agreement, or as a result of any conflict between the
parties pertaining to this Agreement, provided, however, that the Company shall
be reimbursed by Executive for all such fees and expenses if, but only if, it is
ultimately determined by a court of competent jurisdiction or by the
arbitrators, as the case may be, that Executive had no reasonable grounds for
the position propounded by Executive in the arbitration and/or litigation (which
determination need not be made simply because Executive fails to succeed in the
arbitration and/or litigation).

8



--------------------------------------------------------------------------------



 



          12.2. Arbitration. Subject to the following sentences, any dispute or
controversy arising under or in connection with this Agreement shall be settled
by mandatory arbitration (in lieu of litigation), conducted before a panel of
three arbitrators sitting in a location selected by Executive within 50 miles
from Hudson, Ohio, in accordance with the rules of the American Arbitration
Association then in effect. Any dispute which arises with respect to Executive’s
alleged violation of the prohibition on competition or any other restriction
contained in Section 14 of this Agreement shall be settled by judicial
proceedings (in any court of competent jurisdiction with respect to such dispute
or claim). Except as provided above for claims or disputes under Section 14,
judgment may be entered on the award of the arbitrator in any court having
proper jurisdiction.
13. Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement all taxes as legally shall be required (including,
without limitation, any United States federal taxes, and any other state, city,
or local taxes).
14. Noncompetition.
          14.1. Prohibition on Competition. Without the prior written consent of
the Company, during the term of this Agreement, and, if Severance Benefits are
paid hereunder, thereafter during the 18 month period beginning on the
Termination Date or if Change of Control Severance Benefits are paid hereunder,
thereafter through the second anniversary of the Termination Date, Executive
shall not, as an employee, an officer, or as a director, engage directly or
indirectly in any business or enterprise that engages to any significant extent
within the United Sates of America in the sale at retail or direct marketing to
consumers of fabric and craft components. Notwithstanding the foregoing,
Executive may purchase and hold for investment less than two percent of the
shares of any corporation whose shares are regularly traded on a national
securities exchange or in the over-the-counter market.
          14.2. Disclosure of Information. Executive acknowledges that Executive
has and has had access to and knowledge of certain confidential and proprietary
information of the Company, which is essential to the performance of Executive’
s duties as an employee of the Company. Executive will not, during or after the
term of Executive’s employment by the Company, in whole or in part, disclose
such information to any person, firm, corporation, association, or other entity
for any reason or purpose whatsoever, nor shall Executive make use of any such
information for their own purposes.
          14.3. Covenants Regarding Other Employees. During the term of this
Agreement and thereafter during any period during which Executive is subject to
the restriction set forth in Section 14.1, Executive shall not to attempt to
induce any employee of the Company to terminate his or her employment with the
Company or accept employment with any competitor of the Company and Executive
shall not interfere in any similar manner with the business of the Company.

9



--------------------------------------------------------------------------------



 



15. Successors and Assignment.
          15.1. Successors to the Company. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) of all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform the Company’s obligations under
this Agreement in the same manner and to the same extent that the Company would
be required to perform them if no such succession had taken place. Failure of
the Company to obtain such assumption and agreement prior to the effective date
of any such succession shall be a breach of this Agreement and shall entitle
Executive to notify the Company that, unless the failure is remedied within
30 days after delivery of the notice from Executive, Executive’s employment will
terminate as of the 31st day after the delivery of the notice. If any such
notice is given and the failure is not so remedied, Executive will be entitled
to receive the same payments and benefits from the Company, and on the same
schedule, as if the Company had undergone a Change of Control on the date of the
succession and Executive had thereupon terminated his employment for Good
Reason.
          15.2. Assignment by Executive. This Agreement shall inure to the
benefit of and be enforceable by Executive and each of Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributes, devisees, and legatees. If Executive dies while any amount would
still be payable to Executive hereunder had Executive continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement, to Executive’s Beneficiary. If Executive has not
named a Beneficiary, then such amounts shall be paid to Executive’s devisee,
legatee, or other designee, or if there is no such designee, to Executive’s
estate.
16. Miscellaneous.
          16.1. Employment Status. Except as may be provided under any other
agreement between Executive and the Company, the employment of Executive by the
Company is “at will,” and, prior to the effective date of a Change of Control,
may be terminated by either Executive or the Company at any time, subject to
applicable law.
          16.2. Entire Agreement. This Agreement sets forth the entire agreement
between the parties with respect to severance benefits to be provided upon any
termination of Executive’s employment and supersedes any and all prior
employment, retention, and/or change of control agreements between Executive and
the Company other than the offer letter being provided by the Company to
Executive contemporaneously with this Agreement..
          16.3. Beneficiaries. Executive may designate one or more persons or
entities as the primary and/or contingent Beneficiaries of any Severance
Benefits or Change of Control Severance Benefits owing to Executive under this
Agreement.

10



--------------------------------------------------------------------------------



 



Such designation must be in the form of a signed writing acceptable to the
Committee. Executive may make or change such designation at any time.
          16.4. Severability. In the event any provision of this Agreement shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.
          16.5. Modification. No provision of this Agreement may be modified,
waived, or discharged unless such modification, waiver, or discharge is agreed
to in writing and signed by Executive and by an authorized representative of the
Company, or by the respective parties’ legal representatives and successors.
          16.6. Applicable Law. To the extent not preempted by the laws of the
United States, the laws of the state of Ohio, applicable to contracts made and
to be performed wholly within that state, shall be the controlling law in all
matters relating to this Agreement.
17. Definitions. Whenever used in this Agreement, the following capitalized
terms shall have the meanings set forth below:
          17.1. “Accounting Firm” means the independent auditors of the Company
for the Fiscal Year preceding the year in which the Change of Control occurred
and such firm’s successor or successors; provided, however, if such firm is
unable or unwilling to serve and perform in the capacity contemplated by this
Agreement, the Company shall select another national accounting firm of
recognized standing to serve and perform in that capacity under this Agreement,
except that such other accounting firm shall not be the then independent
auditors for the Company or any of its affiliates (as defined in Rule 12b-2
promulgated under the Securities Exchange Act of 1934, as amended).
          17.2. “280G Limit” has the meaning assigned to it in Section 9.2.
          17.3. “Base Salary” means an amount equal to Executive’s base annual
salary at the highest rate payable at any time before the date of a termination.
For this purpose, Base Salary shall not include bonuses, long-term incentive
compensation, or any remuneration other than base annual salary.
          17.4. “Beneficial Owner” shall have the meaning ascribed to such term
in Rule 13d-3 of the General Rules and Regulations under the Exchange Act.
          17.5. “Beneficiary” means the persons or entities designated or deemed
designated by Executive pursuant to Section 15.2 herein.
          17.6. “Board” means the Board of Directors of the Company.
          17.7. “Cause” shall mean the occurrence of any one or more of the
following:

11



--------------------------------------------------------------------------------



 



     (a) The willful and continued failure by Executive to substantially perform
his or her normal duties (other than any such failure resulting from Executive’s
Disability), after a written demand for substantial performance is delivered to
Executive that specifically identifies the manner in which the Committee
believes that Executive has not substantially performed his or her duties, and
Executive has failed to remedy the situation within 30 business days of
receiving such notice;
     (b) Executive’s conviction for committing an act of fraud, embezzlement,
theft, or other criminal act constituting a felony; or
     (c) The willful engaging by Executive in gross negligence materially and
demonstrably injurious to the Company. However, no act, or failure to act on
Executive’s part, shall be considered “willful” unless done, or omitted to be
done, by Executive not in good faith and without reasonable belief that his or
her action or omission was in or not opposed to the best interest of the
Company.
          17.8. Change of Control. A “Change of Control” shall be deemed to have
occurred if at any time or from time to time while this Agreement is in effect:
     (a) Any person (other than the Company, any of its Subsidiaries, any member
of either of the Founding Families, any employee benefit plan or employee stock
ownership plan of the Company, or any person organized, appointed, or
established by the Company for or pursuant to the terms of any such plan), alone
or together with any of its affiliates, becomes the Beneficial Owner of 15% or
more (but less than 50%) of the Common Shares then outstanding;
     (b) Any person (other than the Company, any of its Subsidiaries, any
employee benefit plan or employee stock ownership plan of the Company, or any
person organized, appointed, or established by the Company for or pursuant to
the terms of any such plan), alone or together with any of its affiliates,
becomes the Beneficial Owner of 50% or more of the Common Shares then
outstanding;
     (c) Any person commences or publicly announces an intention to commence a
tender offer or exchange offer the consummation of which would result in the
person becoming the Beneficial Owner of 15% or more of the Common Shares then
outstanding;
     (d) At any time during any period of 24 consecutive months, individuals who
were directors at the beginning of the 24-month period no longer constitute a
majority of the members of the Board of the Company, unless the election, or the
nomination for election by the Company’s shareholders, of each director who was
not a director at the beginning of the period is approved by at least a majority
of the directors who (i) are in office at the time of the election or nomination
and (ii) were directors at the beginning of the period;

12



--------------------------------------------------------------------------------



 



     (e) A record date is established for determining shareholders entitled to
vote upon (i) a merger or consolidation of the Company with another corporation
in which those persons who are shareholders of the Company immediately before
the merger or consolidation are to receive or retain less than 60% of the stock
of the surviving or continuing corporation, (ii) a sale or other disposition of
all or substantially all of the assets of the Company, or (iii) the dissolution
of the Company;
     (f) (i) the Company is merged or consolidated with another corporation and
those persons who were shareholders of the Company immediately before the merger
or consolidation receive or retain less than 60% of the stock of the surviving
or continuing corporation, (ii) there occurs a sale or other disposition of all
or substantially all of the assets of the Company, or (iii) the Company is
dissolved; or
     (g) Any person who proposes to make a “control share acquisition” of the
Company, within the meaning of Section 1701.01(Z) of the Ohio General
Corporation Law, submits or is required to submit an acquiring person statement
to the Company.
Notwithstanding anything herein to the contrary, if an event described in clause
(b), clause (d), or clause (f) above occurs, the occurrence of that event will
constitute an irrevocable Change of Control. Furthermore, notwithstanding
anything herein to the contrary, if an event described in clause (c) occurs, and
the Board either approves such offer or takes no action with respect to such
offer, then the occurrence of that event will constitute an irrevocable Change
of Control. On the other hand, notwithstanding anything herein to the contrary,
if an event described in clause (a), clause (e), or clause (g) above occurs, or
if an event described in clause (c) occurs and the Board does not either approve
such offer or take no action with respect to such offer as described in the
preceding sentence, and a majority of those members of the Board who were
Directors prior to such event determine, within the 90-day period beginning on
the date such event occurs, that the event should not be treated as a Change of
Control, then, from and after the date that determination is made, that event
will be treated as not having occurred. If no such determination is made, a
Change of Control resulting from any of the events described in the immediately
preceding sentence will constitute an irrevocable Change of Control on the 91st
day after the occurrence of the event.
          17.9. “Change of Control Severance Benefits” means those payments and
benefits that may become payable pursuant to Section 2.
          17.10. “Code” means the United States Internal Revenue Code of 1986,
as amended.
          17.11. “Committee” means the Compensation Committee of the Board, or
any other committee appointed by the Board to perform the functions of the
Compensation Committee.

13



--------------------------------------------------------------------------------



 



          17.12. “Company” means Jo-Ann Stores, Inc., an Ohio corporation, and
its successors.
          17.13. “Disability” means permanent and total disability, within the
meaning of Code Section 22(e)(3), as determined by the Committee in the exercise
of good faith and reasonable judgment, upon receipt of and in reliance on
sufficient competent medical advice from one or more individuals, selected by
the Committee, who are qualified to give professional medical advice, provided,
however, that Executive must be entitled to disability benefits under the
Company sponsored disability plans or programs.
          17.14. “Exchange Act” means the United States Securities Exchange Act
of 1934, as amended.
          17.15. “Excess Parachute Payment” has the meaning assigned to that
term in Q/A-3 (note that although initial capital letters are used on this term
in this Agreement, the Q/As do not use initial caps for this term).
          17.16. “Excise Tax” has the meaning assigned to that term in
Section 9.5.
          17.17. “Founding Families” means the families consisting of Betty and
Martin Rosskamm and Alan and Justine Zimmerman and their respective issue.
          17.18. “Good Reason” (after a Change of Control) means, without
Executive’s express written consent, the occurrence, after the occurrence of a
Change of Control, of any one or more of the following:
     (a) Any reduction in Executive’s Base Salary below the amount in effect
immediately before the Change of Control or, if higher, the amount in effect
before any reduction in Executive’s Base Salary made in contemplation of the
Change of Control.
     (b) Any significant reduction in Executive’s duties, responsibilities, or
position with respect to the Company from the duties, responsibilities, or
position as in effect immediately before the Change of Control or as in effect
immediately before any reduction in any such item made in contemplation of the
Change of Control.
     (c) Any significant reduction in Executive’s benefits package from the
benefit package in effect immediately before the Change of Control or as in
effect immediately before any reduction of the benefit package made in
contemplation of the Change of Control.
     (d) Any reduction in Executive’s long-term incentive opportunity with the
Company.
     (e) Any shift of Executive’s principal place of employment with the Company
to a location that is more than 50 miles (by straight line measurement)

14



--------------------------------------------------------------------------------



 



from the site of the Company’s headquarters in Hudson, Ohio at the Effective
Time.
     (f) Any dissolution or liquidation of the Company.
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason under this
Section 17.18 unless the Company has given Executive written notice of the
change and Executive has voluntarily agreed in a writing that specifically
refers to this section of this Agreement to accept the change and to waive any
possible reliance on that change as constituting Good Reason.
          17.19. “Good Reason” (before a Change of Control) means, without
Executive’s express written consent, any reduction in Executive’s Base Salary
other than a reduction that is in the same proportion as the reduction of the
base salaries of every other executive officer of the Company in connection with
an across-the-board reduction of executive base salaries.
          17.20. “Gross Up Payment” has the meaning assigned to that term in
Section 9.5 above.
          17.21. “Payment” has the meaning assigned to that term in Section 9.1
above.
          17.22. “Parachute Payment” has the meaning assigned to that term in
Q/A-2 but without reference to subsection (4) of Q/A-2 (with the effect that a
payment otherwise meeting the definition of “Parachute Payment” will be referred
to as a Parachute Payment even if the total of all such Parachute Payments is
less than three times Executive’s base amount (as defined Q/A-34) (note that
although initial capital letters are used on this term in this Agreement, the
Q/As do not use initial caps for this term).
          17.23. “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d).
          17.24. “Q/As” means the entire series of Questions and Answers set
forth in Section 1.280G-1 of the Treasury Regulations issued under Section 280G
of the Code (which Section of regulations is presented in Question and Answer
format); references to particular Question and Answers will be, for example, to
“Q/A-1.”
          17.25. “Retirement” means a voluntary termination of Executive’s
employment other than for Good Reason after Executive has either (a) attained
age 55 and has completed at least ten full years of continuous service with the
Company, or (b) has attained age 65 (without regard to length of service).

15



--------------------------------------------------------------------------------



 



          17.26. “Severance Benefits” means those payments and benefits that may
become payable before the occurrence of a Change of Control pursuant to
Section 1 above.
          17.27. “Termination Date” means the date on which any termination of
Executive’s employment becomes effective.

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            JO-ANN STORES, INC.
      By  /s/ Darrell Webb         Darrell Webb        President and CEO
Jo-Ann Stores, Inc.        “EXECUTIVE”
      /s/ Travis Smith       Travis Smith           

